Citation Nr: 1033610	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-36 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
condition, currently assigned a 20 percent evaluation.

2.  Entitlement to an increased rating for a left knee 
disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from January 1993 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Waco, Texas, regional 
office (RO) dated in August 2007.  In March 2010, the Veteran 
informed VA that he had moved from Texas to New Mexico, and would 
like his claims file transferred.  Accordingly, his claims file 
was transferred to the Albuquerque, New Mexico, RO, which now has 
jurisdiction over the claims file.  He failed to report for a 
Board videoconference hearing scheduled in July 2010.  

Based on findings shown in a December 2008 VA examination, the 
Veteran was granted service connection for a residual scar of the 
lumbar spine, assigned a 10 percent rating, and the residual scar 
of the left knee, previously combined with the left knee 
disability, was granted a separate 10 percent rating, both 
effective the date of the examination, in a February 2009 rating 
decision.  Those issues are not on appeal.


FINDINGS OF FACT

1.  A lumbar spine condition is manifested by mild degenerative 
disc disease, with forward flexion to 45 degrees or more, and 
combined range of motion of 160 degrees or more, without 
incapacitating episodes or ankylosis.  

2.  Radiculopathy of the right lower extremity is manifested by 
decreased sensation, without atrophy, muscle wasting, or other 
evidence of more than mild incomplete paralysis.  

3.  Status post anterior cruciate ligament repair of the left 
knee is manifested by mild degenerative changes, without 
compensable limitation of motion, instability, locking or 
effusion.  

4.  The schedular criteria are adequate.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a 
service-connected lumbar spine condition have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.40, 4.45, 4.71a, Diagnostic Code 5237 (2009).  

2.  The criteria for an evaluation of 10 percent for 
radiculopathy of the right lower extremity have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.124a, Diagnostic Code 8520 (2009).  

3.  The criteria for an evaluation in excess of 10 percent for 
left knee anterior cruciate ligament injury, status post repair, 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010-5260 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim, and 
of his and VA's respective obligations in obtaining various types 
of evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice was 
provided in connection with the Veteran's claim in January 2007, 
prior to the initial adjudication of his claims.

Additionally, in a letter dated in June 2008, the Veteran was 
informed of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation-
e.g., treatment records, or statements of personal observations 
from other individuals.  He was informed that a disability rating 
will be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment.  This notice was in accordance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); other notice 
requirements mandated by that decision were found to be beyond 
the scope of notice required by the VCAA in a Federal Circuit 
Court decision which vacated that decision.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sep. 4, 2009).  Specifically, 
the Federal Circuit Court held that that VCAA notice need not be 
veteran specific, or refer to the effect of the disability on 
"daily life."  In addition, he was given information regarding 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Although this letter was not sent until after the 
initial adjudication of the claim, it was followed by 
readjudication and the issuance of a supplemental statement of 
the case in February 2009.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  

Under the VCAA, the VA also has a duty to assist the Veteran by 
making all reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  The Veteran's VA and service 
treatment records have been obtained, and he has not identified 
any other treatment records.  VA examinations were provided in 
February 2007, April 2008, and December 2008; those examinations 
describe the disabilities, including history, in sufficient 
detail for the Board to make an informed decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence 
indicating that there has been a material change in the service-
connected disorder since this last evaluation.  38 C.F.R. § 
3.327(a).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the 
disability must be considered in the context of the whole 
recorded history, including service medical records, the present 
level of disability is of primary concern in determining the 
current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); 
Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period the increased rating claim has been pending, 
staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

A.  Lumbar Spine Condition

Service treatment records show that the Veteran began 
experiencing back pain with tingling sensations in the right 
lower extremity in 2000.  MRI studies suggested three bulging 
discs in the lumbar spine.  In November 2004, however, diskogram 
studies suggested localization of pathology at the L3-4 level.  
In December 2004, he underwent thermal injection in the 
intervertebral disc (IDET procedure), which was followed by some 
improvement of symptomatology, but with residual back pain.  

VA treatment records show that in September 2005, the Veteran 
reported an exacerbation of low back pain since June, with 
radiation to the right foot.  Pain was exacerbated by sitting for 
prolonged periods, driving, and lying down on the back.  Changing 
positions and walking alleviated the pain.  In April 2006, he 
complained of back pain for three days, after he had slipped in 
the shower.  On examination, he had stiffness and tenderness in 
the low back.  He was only able to flex to 45 degrees before 
marked tenderness developed.  He was given injections into the 
low back.  

On a VA examination in February 2007, the Veteran reported 
chronic pain in the right buttock area, which sometimes radiated 
won to the ball of his foot.  Examination revealed a normal gait 
and a well-preserved lumbar lordosis.  There as mild tenderness 
over the right gluteal region.  There were no spasms.  Flexion 
was to 50 degrees, extension to 30 degrees, right and left 
lateral bending to 30 degrees, and right and left rotation to 35 
degrees.  There was mild discomfort, particularly with flexion, 
but no further limitation due to pain, weakness, fatigue, lack of 
endurance, or incoordination on repeat testing.  There as 5/5 
strength in the lower extremities, with a normal heel and toe 
walk.  There as some decreased pin sensation over the lateral 
right thigh and vastus medialis area of the right leg.  X-rays of 
the lumbar spine in February 2007 were normal.  After summarizing 
the results of MRIs in service, the examiner diagnosed multilevel 
degenerative disc disease with multilevel annular tears and disk 
bulges impacting multiple nerve roots, particularly right L3-4 
and L4-5, which explained his radicular symptoms into the right 
leg.  Occupationally, he would be restricted from repetitive 
bending and lifting and climbing activities, or prolonged high-
impact activities.  

On a VA examination in April 2008, the Veteran complained of mild 
to moderate daily back pain.  He said he had 2 weeks of absence 
from work, prescribed by his doctor.  It affected his job in that 
he could not sit for long periods of time.  On examination, 
forward flexion was to 90 degrees; right and left lateral flexion 
were to 30 degrees each; right and left lateral rotation were to 
30 degrees each and extension was to 30 degrees.  Forward flexion 
was limited to 70 degrees with repetitive use.  He also had pian 
in the right buttock and right lower medical aspect of the lower 
leg.  Sensory examination showed decreased sensation on the right 
lateral thigh and right medial lower leg.  X-rays of the 
lumbosacral spine in September 2005 showed mild disk height loss 
at L3-4.  A computerized tomography (CT) scan of the lumbar spine 
in April 2008 showed symmetrical disc protrusion, L3-4, with 
bilateral foraminal encroachment and calcified disc fragment 
versus bony spur.  The diagnosis was degenerative disc disease of 
the lumbosacral spine with radiculopathy, right lower extremity.  
The examiner estimated that he would have mild additional 
functional imitation of motion of his lumbosacral spine limited 
to 0 to 70 degrees during flare-upas and repetitive use due to 
pain.  

On a VA examination in December 2008, the Veteran complained of 
constant low back pain with a feeling of numbness, tingling, and 
weakness in the right leg.  He was able to work, but had to stand 
up as needed.  He said he lost an average of 3-4 weeks last year 
due to his back condition.  He had gone to the emergency room 
twice, but there was no hospitalization in the last 12 months, 
due to his back condition.  On examination, there was positive 
Lasegue's sign of the right leg, decreased light touch of medial 
aspect of the right lower leg, and decreased reflexes.  Muscle 
strength was 5/5.  Range of motion was as follows:  flexion to 70 
degrees ( pain beginning at 60 degrees), extension to 20 degrees 
(pain at 10 degrees), right and left lateral flexion to 25 
degrees ( pain at 20 degrees), right and left rotation to 30 
degrees ( pain at 25 degrees).  There was no additional loss of 
motion after 3 repetitions.  He was diagnosed as having 
degenerative joint disease and degenerative disc disease of the 
lumbar spine with right lower leg radiculopathy.  It was noted 
that he had traveled an hour for the examination and was having 
right leg symptoms.  It was the examiner's estimate that the 
lumbar spine ranges of motion during flare-ups were the actual 
motions obtained on the examination that day.  Initially range of 
motion was limited pain at the end in each directions; after 3 
repetitions he presented an increase of pain without additional 
loss of motion.

VA treatment records show that the Veteran complained of slight 
discomfort to the lower back and right neg numbness in February 
2009.  He ambulated without assistance, and sat with right leg 
crossed over the left knee, without distress.  In  June 2009, he 
complained of low back pain with radiculopathy.  He was diagnosed 
as having right lumbar radiculopathy (hyperesthesia/numbness), 
with a VA  orthopedic consult in March 2009 providing no 
treatment recommendations, except for physical therapy, which the 
Veteran deferred to due to work constraints.  

For disabilities of the spine, the rating schedule includes a 
General Rating Formula for Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a, Codes 5235-5243 (2009).  As pertinent to the 
thoracolumbar spine, the criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour, or vertebral body fracture with loss of 50 
percent or more of the height, warrants a 10 percent rating.  Id.  

For forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 degrees, 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, a 20 percent rating is 
warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine, a 40 percent rating is warranted.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent rating.  Id. 

These criteria are to be applied irrespective of whether there 
are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., and 
they "are meant to encompass and take into account the presence 
of pain, stiffness, or aching, which are generally present when 
there is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information). 

VA records have disclosed flexion findings ranging from 45 
degrees to 70 degrees, taking into consideration additional 
limitation due to pain and/or repetitive use, as described above.  
See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 
(1995) (factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost endurance, 
swelling, or incoordination, must also be considered, in 
evaluating a disability based on limitation of motion).  Combined 
range of motion has ranged from 160 degrees to 220 degrees.  
Thus, an evaluation in excess of 20 percent was not warranted on 
the basis of limitation of motion.  Examinations have not shown 
muscle spasm, guarding, abnormal gait, or abnormal spinal 
contour, although such symptoms are contemplated by the 20 
percent rating currently in effect.  Limitation of flexion to 30 
degrees has not been shown, nor has ankylosis, favorable or 
unfavorable.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  Colayong 
v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated 
Medical Dictionary 86 (28th Ed. 1994).  

Therefore, a higher rating is not warranted, under the general 
formula, for symptoms in the low back.  Under the general 
formula, however, any associated objective neurologic 
abnormalities are to be evaluated separately under an appropriate 
diagnostic code.  Id., Note (1).  

Disability of the sciatic nerve (or neuritis or neuralgia) is 
rated 10 percent when there is evidence of mild incomplete 
paralysis; 20 percent with moderate incomplete paralysis; 40 
percent for moderately severe incomplete paralysis; 60 percent 
for severe incomplete paralysis with marked muscular atrophy; and 
80 percent for complete paralysis when the foot dangles and 
drops, has no active movement possible of muscles below the knee, 
and with flexion of knee weakened or (very rarely) lost.  38 
C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 (2006).  When 
the involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. 

The Veteran has radiculopathy of the right lower extremity, 
manifested by pain and areas of decreased sensation and tingling 
shown on examination.  Accordingly, the Board finds that a 
separate 10 percent rating is warranted based on sensory symptoms 
comparable to mild incomplete paralysis of the right lower 
extremity.  Moreover, these symptoms have been present throughout 
the appeal period, and, thus, a staged rating is not appropriate.  
The sensory symptoms, without objective evidence of weakness or 
atrophy, do not warrant a rating in excess of 10 percent.  

The Veteran has been noted to have degenerative disc disease.  
Intervertebral disc syndrome may be rated based on a general 
formula for rating spine conditions, or based on incapacitating 
episodes, whichever result in the higher evaluation when combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).  

When rated based on incapacitating episodes, a 10 percent rating 
is warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months.  A 20 percent rating is 
warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 months.  A 40 percent rating 
is warranted when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is warranted 
when there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  

The Veteran states that he has had incapacitating episodes 
requiring bed rest prescribed by a physician of at least two 
weeks' duration.  The medical treatment records, however, do not 
confirm any such treatment.  Indeed, the Veteran has stated that 
lying in bed on his back exacerbates his back pain, and the 
examiner in December 2008 opined that the current findings shown 
on that examination were obtained during a flare-up.  The medical 
evidence does not confirm that the Veteran's degenerative disc 
disease has resulted in incapacitating episodes requiring bedrest 
and treatment by a physician of at least 4 weeks in a year; thus, 
a higher rating is not warranted based on these criteria.  

In sum, for the reasons discussed above, the evidence supports 
the grant of a separate 10 percent rating, but no higher, for 
right sciatic neuropathy, effective throughout the appeal period.  
Otherwise, the evidence does not more closely approximate the 
criteria for a higher rating for the Veteran's lumbar spine 
condition, and the preponderance of the evidence is against the 
claim for a higher rating for a lumbar spine disability.  
Further, there are no distinct periods of time during the appeal 
period during which the thoracolumbar disability would warrant a 
higher rating.  Aside from the separate 10 percent rating for 
radiculopathy, the preponderance of the evidence is against the 
claim for any other higher or separate rating, and, therefore, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
remainder of the claim must be denied.  38 U.S.C. § 5107(b); see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

B.  Left Knee

Service treatment records show that the Veteran sustained a 
severe twisting injury to his left knee while participating in 
martial arts activities in 1997.  He had a torn anterior cruciate 
ligament with meniscus tear.  In 1998, he underwent 
reconstruction of the anterior cruciate ligament.  At the time of 
the April 2005 VA examination, there was a suggestion of mild 
degenerative changes in the knee.  

On a VA examination in February 2007, the Veteran reported his 
knee still felt somewhat loose and he had increased pain with 
weather changes.  He said the knee popped and swelled on 
occasion.  He said it did not give out although it felt weak and 
may buckle on occasion.  He occasionally wore a knee sleeve, but 
no brace or cane.  On examination, he walked with a normal gait.  
There was no swelling about the knee or tenderness.  He had 0 
degrees of extension to 130 degrees of flexion, but could only 
squat to 45 degrees due to some discomfort in the left knee.  
Therefore, he was limited by pain with no additional limitation 
due to weakness, fatigue, lack of endurance, or incoordination on 
repeat testing.  The knee was stable.  X-rays of the left knee in 
February 2007 showed the knee to be status post anterior cruciate 
ligament reconstruction with no complication.  He was diagnosed 
as having anterior cruciate ligament tear with surgical repair, 
and osteoarthritis of the left knee secondary to the trauma and 
surgery.  Currently, there was no occupational or daily activity 
limitation.  

On a VA examination in December 2008, the Veteran said he had 
constant left knee pain, with flare-ups lasting up to 2 days, 
twice a week.  He reported a history of falling down due to his 
back pain and right knee condition.  He used a cane, and a brace 
twice a month.  He complained of weakness, stiffness, and 
swelling, particularly during flare-ups.  On examination, there 
was a positive Lachman and Clarke test, but negative meniscus, 
varus and valgus test, drawer tests.  Range of motion was 
extension to -10 degrees with pain, and flexion from 0 to 110 
degrees with pain beginning after 100 degrees and no additional 
loss of motion after three repetitions.  X-rays revealed prior 
anterior cruciate ligament repair with mild medial knee 
arthritis.  He was diagnosed as having status post left ACL 
reconstruction.  

VA outpatient treatment records show that in February and June 
2009, the Veteran complained of left knee pain.  He ambulated 
normally and briskly without assistance.  He has diagnosed as 
having chronic pain in the left knee with arthritic changes on X-
rays.  

Degenerative or traumatic arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under diagnostic 
code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, X-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups, warrants a 10 percent evaluation; with the 
addition of occasional incapacitating exacerbations, a 20 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, DC 5003 
(degenerative arthritis) and DC 5010 (traumatic arthritis).  

Normal range of motion of the knee is from 0 degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  
Limitation of a leg (knee) flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Limitation 
of extension of a leg (knee) is rated 0 percent when limited to 5 
degrees, 10 percent when limited to 10 degrees, 20 percent when 
limited to 15 degrees, 30 percent when limited to 20 degrees, 
40 percent when limited to 30 degrees, and 50 percent when 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  Separate 
ratings may be awarded for limitation of flexion and limitation 
of extension of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. 
Reg. 59990 (2004).  

Factors affecting functional impairment, such as pain on motion, 
weakened movement, excess fatigability, lost endurance, swelling, 
or incoordination, must also be considered, in evaluating a 
disability based on limitation of motion.  See 38 C.F.R. §§ 4.40, 
4.45 (2006), DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
impairment must be supported by adequate pathology.  Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Code 
5257.  Limitation of motion and instability of the knee may be 
rated separately under Diagnostic Codes 5260 and 5257.  See 
VAOPGCPREC 9-98, 63 Fed.Reg. 56704 (1998); VAOPGCPREC 23-97, 62 
Fed.Reg. 63604 (1997).  When evaluating the symptoms under 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 regarding the effects of functional loss due to pain do not 
apply, as that diagnostic code is not based on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  

A 10 percent evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  38 C.F.R. § 4.71a, Code 5259.  A 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion, warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Code 5258.  A "semilunar cartilage" is one 
of the menisci of the knee joint.  Stedman's Medical Dictionary, 
296 (27th ed., 2000).  

The limitation of motion in the Veteran's left knee has not been 
close to the limitation of motion required for a compensable 
rating under either diagnostic code 5260 or 5261.  He does, 
however, have arthritis shown on X-rays, and has exhibited pain 
on motion.  Therefore, he has been granted a 10 percent rating, 
based on limitation of motion of the knee joint, which is 
noncompensable under the appropriate diagnostic codes.  A higher 
rating based on degenerative joint disease or limitation of 
motion is not warranted, as the Veteran's symptoms do not more 
closely approximate the criteria for a compensable rating based 
on flexion or extension.  

Similarly, although the Veteran has complained that he has 
episodes of buckling in his left knee, multiple examinations have 
not shown any buckling, instability, subluxation, locking, or 
effusion.  Thus, the preponderance of the evidence is against a 
rating in excess of 10 percent for left knee anterior cruciate 
ligament injury, status post repair.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does not 
apply, and the claim must be denied.  
38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

C.  Extraschedular Consideration

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
the RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for a determination of whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extraschedular rating.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  

In such an assessment, the initial step is a comparison between 
the level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Id.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Id.

In addressing the first step, the Board finds that the Veteran's 
back and knee disability pictures are contemplated by the rating 
schedule, which provides for higher evaluations for low back 
disorders, and for higher ratings for separate neurological 
manifestations.  In addition, higher and separate ratings are 
provided for knee disorders.  As discussed above, the Veteran's 
symptoms have not met the criteria for a higher rating at any 
identifiable time during the appeal period, and a separate 10 
percent rating has been granted for right sciatic neuropathy in 
this decision.  Thus, the objective evidence of record does not 
support limitation of activities, beyond that contemplated by the 
schedular evaluations in effect.  Therefore, the ratings are 
adequate, and referral for extraschedular consideration is not 
required.  


ORDER

An evaluation in excess of 20 percent for lumbosacral strain with 
arthritis is denied.

An evaluation in excess of 10 percent for left knee anterior 
cruciate ligament injury, status post repaired, is denied.

Effective since the date of receipt of claim, on November 20, 
2003, a separate 10 percent rating for right sciatic neuropathy 
is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


